DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Status of Claims 
Claims 1-5, 7-8, & 10-21 of U.S. Application No. 16/230525 filed on 05/31/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed05/31/2022. Claims 1, 11, & 16 are presently amended and claims 6 & 9 are cancelled. Claims 1-5, 7-8, & 10-21 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. Applicant argues the amendment “wherein the at least one first AI-based algorithm and the at least one second AI-based algorithm are implicitly trained via observed behavior and explicitly trained via training data.”, overcomes the 101 rejection. Applicant further argues on page. 9 of the Remarks, “Like the claims in TecSEC, amendment independent claim 1 improves computer functionality by automatically improving the at least one first AI-based algorithm and the at least one second AI-based algorithm over time through implicit training via observing behavior, preferences, historical information, and other inputs, and also through explicit training via training data.” and “Applicant submits that “wherein the at least one first AI-based algorithm and the at least one second AI-based algorithm are implicitly trained via observed behavior and explicitly trained via training data” meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(g) based on the examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering, which are similar to the application of obtaining traffic data and determining the extra time when adding another vehicle to the road. The overall application appears to have a plurality of generic computers and processors with instructions for mere data gathering of traffic data with insignificant extra solution activity, the end result being a travel time of a vehicle. The improving of the artificial intelligence algorithms seems to be intended use considering that they are machine learning machines that constantly take in data, considering it is intended and implicit, meaning without mentioning the fact, it is still training the data. Examiner interprets the memory, computer processors, AI-based algorithms, and devices as generic computers that are applying instructions in order to reach the end result of detecting extra travel time when adding another vehicle to the road. Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more. The AI-algorithms are generic computers with instructions for mere data gathering and output an end result. In conclusion, the 101 rejection is maintained provided the arguments above.
Applicant further argues on pg. 10 of the Remarks, “Even assuming arguendo that the claims were directed to an abstract idea, the claims nonetheless include an inventive concept that amounts to significantly more than any alleged abstract idea.”. Applicant further argues on pg. 11 of the Remarks, “Applicant submits that even if some claimed elements of amended independent claim 1 could be considered conventional computer components individually, amended independent claim 1 is, as in BASCOM, patent-eligible because of “the non-conventional and non-generic arrangement of known, conventional pieces.””, and “In particular, the claimed implementation of the recited computer components as in amended independent claim 1 refers to an unconventional use of allegedly known technology that results in an improvement to a technology for improving vehicle scheduling and routing by implicitly training the at least on first AI-based algorithm and the at least one second AI-based algorithm over time, such that the at least one first and second AI-based algorithm are automatically improved over time through implicit training via observed behavior, historical information, preferences, and extrinsic information, and explicit training via training data.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Improving the technology and/or the technical field of “traffic congestion” does not mean that putting together a plurality of hardware and make the process more efficient is improving the technical field. MPEP 2106.05(f) states “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”  Examiner interprets the memory, computer processors, AI-based algorithms, and devices as generic computers that are applying instructions in order to reach the end result of detecting extra travel time when adding another vehicle to the road. Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP, 2106.05(f)). Further the facts in BASCOM are different from the application at hand. The application is using processors and algorithms to detect when rush hour is in effect or not and detecting the extra travel time a vehicle is required to drive in result of the traffic. The facts of BASCOM and this application are not the same in regards to the arguments. In conclusion, the 101 rejection is maintained provided the arguments above.

In regards to the previous rejections under 35 U.S.C. § 103: Applicant’s arguments, see pg. 13 of the Remarks, filed 05/31/2022, with respect to the independent claims 1, 11, & 16 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-5, 7-8, & 10-21 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-5, 7-8, 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Regarding Claims 1, 11, & 16, the limitations of determining traffic data associated with one or more routes for at least one first vehicle of a fleet and determining one or more parameters from the traffic data, as drafted, are a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A device, comprising; at least one memory comprising-executable instructions, one or more computer processors to access at least one memory, & A non-transitory computer –readable medium storing computer-executable instructions which, when executed by a processor, and the processor” , “determine traffic data associated with one or more routes for at least one first vehicle of a fleet and determine one or more parameters from the traffic data” in the context of this claim encompasses the user calculating if a vehicle takes a freeway at rush hour for there to be a traffic of vehicles and determine that the travel time will take longer than expected. 
The limitation of using the one or more parameters determine a social travel time associated with one or more second vehicles, as drafted, is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the device and/or computer. The claim is practically able to be performed in the mind. For example, but for the “perform at least one first artificial intelligence (AI)-based algorithm,” language, “using the one or more parameters determine a social travel time associated with one or more second vehicles” in the context of this claim encompasses the user determining a travel time when a second vehicle takes the same freeway as the first vehicle based on the traffic at rush hour. 
Equally, wherein the determination of the social travel time associated with the one or more second vehicles further comprises determining a marginal social travel time cost associated with the one or more second vehicles when one or more vehicle is added to a route of the one or more routes and wherein the marginal social travel time cost is based on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment, is a device, computer, and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the determination of the social travel time associated with the one or more second vehicles further comprises determining a marginal social travel time cost associated with the one or more second vehicles when one or more vehicle is added to a route of the one or more routes and wherein the marginal social travel time cost is based on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment” in the context of this claim encompasses calculating a travel time for a third vehicle going on the same route based on knowledge of data of the route in regards to traffic. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, based at least in part on the social travel time to determine one or more impact parameters, is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “perform at least one second AI-based algorithm,” language, “based at least in part on the social travel time to determine one or more impact parameters” in the context of this claim encompasses the user determining a cost of labor for a taxi ride based on the time or emissions of the vehicle based on the travel time due to traffic of vehicles in rush hour. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A device, comprising; at least one memory comprising-executable instructions, one or more computer processors to access at least one memory, & A non-transitory computer –readable medium storing computer-executable instructions which, when executed by a processor, the processor, and a first and second AI-based algorithm, first AI-based algorithm and the second AI-based algorithm are implicitly trained via observed behavior and explicitly trained via training data, the at least one second AI-based algorithm comprises a labor time cost estimation algorithm, a fleet energy cost and risk of accident assessment algorithm, a city energy cost estimation algorithm, an emission and accident assessment algorithm, and a congestion estimation algorithm, and wherein the at least one second AI-based algorithm utilizes at least one model built from a city-level mobility parameters.”. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A device, comprising; at least one memory comprising-executable instructions, one or more computer processors to access at least one memory, & A non-transitory computer –readable medium storing computer-executable instructions which, when executed by a processor, the processor, and a first and second AI-based algorithm, first AI-based algorithm and the second AI-based algorithm are implicitly trained via observed behavior and explicitly trained via training data, the at least one second AI-based algorithm comprises a labor time cost estimation algorithm, a fleet energy cost and risk of accident assessment algorithm, a city energy cost estimation algorithm, an emission and accident assessment algorithm, and a congestion estimation algorithm, and wherein the at least one second AI-based algorithm utilizes at least one model built from a city-level mobility parameters”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2, 12, and 17, wherein the traffic data further comprises road map data, historical traffic speed data, road speed-density data, fleet telematics data, traffic density data, emission data, and traffic accident data, is a device, computer, and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “traffic data comprises road map data, historical traffic speed data, road speed-density data, fleet telematics data, traffic density data, emission data, and traffic accident data” in the context of this claim encompasses the user determining certain traffic data relating to the route at different times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 3, 13, and 18, wherein the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric” in the context of this claim encompasses determining a cost of labor or safety due to traffic data at certain times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4, 14, and 19, wherein the one or more impact parameters comprise one or more of an energy cost, an emission cost, a safety metric, or a congestion for an environment associated with the fleet, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric” in the context of this claim encompasses determining a cost of labor or safety due to traffic data at certain times for a group of vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 5, 15, and 20 wherein the at least one first AI-based algorithm comprises one or more of a single-vehicle travel time estimator algorithm or a marginal social travel time estimator algorithm, wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density, is a device, computer, and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one first AI-based algorithm comprises one or more of a single-vehicle travel time estimator algorithm or a marginal social travel time estimator algorithm, wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density” in the context of this claim encompasses calculating a travel time for a vehicle based on data of traffic density. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 7, wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments” in the context of this claim encompasses the user to contain associated traffic speeds with certain parts of the road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 8, wherein the traffic data includes historical traffic data and near real-time traffic data, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the traffic data includes historical traffic data and near real-time traffic data” in the context of this claim encompasses the user to have past and present traffic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 10, display information associated with the one or more parameters or the one or more impact parameters to one or more users is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “display information associated with the one or more parameters or the one or more impact parameters to one or more users” in the context of this claim encompasses a display to show information regarding the traffic or cost to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 21, wherein the one or more users comprise a city entity, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “, wherein the one or more users comprise a city entity” in the context of this claim encompasses a computer that takes into account a whole city regarding traffic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668       
                                                                                                                                                                                                 /Angelina Shudy/Primary Examiner, Art Unit 3668